DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 11 is objected to because of the following informalities:  The claim 11 cannot depend on claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 15-17 are rejected under 35 U.S.C. 101 because the machine-readable storage medium should be non-transitory computer or machine-readable storage medium.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20 and 21 respectively of U.S. Patent No.: 16213624. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the other application have minor differences.

Instant Application No.: 17087243
 Application No.: 16213624
Claim 1,	 A device comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
 selecting as a source of a future bandwidth prediction either a first source of information or a second source of information, the first source of information having supplied a first bandwidth prediction that is based upon historical bandwidth data that had been provided from a plurality of devices, the second source of information having supplied a second bandwidth prediction that is based upon network measurements other than the historical bandwidth data that had been provided from the plurality of devices, the selecting being based upon a comparison of each of the first bandwidth prediction and the second bandwidth prediction to an actually obtained bandwidth of the device, and the comparison comprising a determination of whether the first bandwidth prediction or the second bandwidth prediction is closer to the actually obtained bandwidth of the device; and 
selecting a video quality to request for a future video segment, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction.  

Claim 1, A device comprising:
    a processing system including processor; and
    a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
    obtaining, from a first source of information, a first bandwidth prediction, the first bandwidth prediction being based upon historical bandwidth data that had been provided from a plurality of devices;
    obtaining, from a second source of information, a second bandwidth prediction, the second bandwidth prediction being based upon network measurements, and the network measurements being other than the historical bandwidth data that had been provided from the plurality of devices; and
    selecting as a source of a future bandwidth prediction one of the first source of information and the second source of information, the selecting being based upon a comparison of each of the first bandwidth prediction and the second bandwidth prediction to an actually obtained bandwidth of the device, and the comparison comprising determining which of the first bandwidth prediction and the second bandwidth prediction is closer to the actually obtained bandwidth of the device.










Claim 2,	 The device of claim 1, wherein the video quality is selected from a group of video qualities, each quality of the group of video qualities having a distinct bitrate.  

Claim 3, The device of claim 2, wherein the video quality is selected from a group of video qualities, each quality of the group of video qualities having a distinct bitrate.
Claim 3,	 The device of claim 1, wherein the first source of information comprises a first server that communicates with the device via a network and wherein the second source of information comprises a second server that communicates with the device via the network.
Claim 4, The device of claim 1, wherein the first source of information comprises a first server that communicates with the device via network and wherein the second source of information comprises a second server that communicate with the device via the network.
Claim 4,	 The device of claim 1, wherein the first source of information comprises a server that communicates with the device via a network and wherein the second source of information comprises the server that communicates with the device via the network. 

Claim 5, The device of claim 1, wherein the first source of information comprises a server that communicates with the device via a network and wherein the second source of information comprises the server that communicates with the device via the network.
Claim 5,	 The device of claim 1, wherein the device is a mobile communication device and wherein the first bandwidth prediction, the second bandwidth prediction, and the future bandwidth prediction are predictions of bandwidth available to the mobile communication device via a mobile communication network.
Claim 6, The device of claim 1, wherein the device is a mobile communication device and wherein the first bandwidth prediction, the second bandwidth prediction, and the future bandwidth prediction are predictions of bandwidth available to the mobile communication device via a mobile communication network.
Claim 6,	 The device of claim 5, wherein the mobile communication device comprises a cell phone, a smartphone, a tablet, a laptop computer, or any combination thereof.  

Claim 7, The device of claim 6, wherein the mobile communication device comprises a cell phone, a smart phone, a tablet, a laptop computer, or any combination thereof.
Claim 7,	 The device of claim 5, wherein the first bandwidth prediction is based upon the historical bandwidth data that had been provided to the mobile communication network by the plurality of devices. 

Claim 8, The device of claim 6, wherein the first bandwidth prediction is based upon the historical bandwidth data that had been provided to the mobile communication network by the plurality of devices.
Claim 8,	 The device of claim 1, wherein the plurality of devices includes the device.  

Claim 9, The device of claim 1, wherein the plurality of devices includes the device.
Claim 9,	 The device of claim 1, wherein the device is configured to communicate with a network, and wherein the second bandwidth prediction is based upon the network measurements that are associated with the network.

Claim 10, The device of claim 1, wherein the device is configured to communicate with a network, and wherein the second bandwidth prediction is based upon the network measurements that are associated with the network.
Claim 10,	 The device of claim 1, wherein the network measurements are carried out by one or more elements of a network with which the device is configured to communicate. 






Claim 11,	 The device of claim 11, wherein the network measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio resource utilizations, or any combination thereof. 
 

Claim 11, The device of claim 1, wherein the network measurements are carried out by one or more elements of a network with which the device is configured to communicate.






Claim 12, The device of claim 11, wherein the network measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio resource utilizations, or any combination thereof.
Claim 12,	 The device of claim 1, wherein: 
the first source of information is selected as the source of the future bandwidth prediction in a first case that the first bandwidth prediction is closer to the actually obtained bandwidth of the device than the second bandwidth prediction; and 
the second source of information is selected as the source of the future bandwidth prediction in a second case that the second bandwidth prediction is closer to the actually obtained bandwidth of the device than the first bandwidth prediction. 

Claim 14, The device of claim 1, wherein:

      the first source of information is selected as the source of the future bandwidth prediction in a first case that the first bandwidth prediction is closer to the actually obtained bandwidth of the device than the second bandwidth prediction, and
     the second source of information is selected as the source of the future bandwidth prediction in a second case that the second bandwidth prediction is closer to the actually obtained bandwidth of the device than the first bandwidth prediction.
Claim 13,	 The device of claim 1, wherein the actually obtained bandwidth of the device is determined by the device.

Claim 15, The device of claim 1, wherein the actually obtained bandwidth of the device is determined by the device.
Claim 14,	 The device of claim 13, wherein the actually obtained bandwidth of the device is determined by the device from information that is local to the device and wherein each of the first source of information and the second source of information are remote relative to the device.
  

Claim 16, The device of claim 15, wherein the actually obtained bandwidth of the device is determined by the device from information that is local to the device and wherein each of the first source of information and the second source of information are remote relative to the device.
Claim 15,	 A machine-readable storage medium comprising executable instructions that, when executed by a processing system of a video player including a processor, facilitate performance of operations, the operations comprising: 
selecting, by the processing system, as a source of a future bandwidth prediction either a first source of information or a second source of information, the first source of information having supplied a first bandwidth prediction that is based upon historical bandwidth data that had been provided to a server on a network from a plurality of devices, the second source of information having supplied a second bandwidth prediction that is based upon network measurements other than the historical bandwidth data that had been provided from the plurality of devices, the selecting being based upon a comparison of each of the first bandwidth prediction and the second bandwidth prediction to an actually obtained bandwidth of the processing system during receipt of a first video segment by the processing system, and the comparison comprising a determination of whether the first bandwidth prediction or the second bandwidth prediction is closer to the actually obtained bandwidth of the processing system;
 selecting a bitrate corresponding to a video quality to request for a future video segment, the bitrate being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and 

requesting, from the processing system, the future video segment having the bitrate that had been selected.

Claim 17, A machine-readable storage medium comprising executable instructions that, when executed by a processing system of a video player including a processor, facilitate performance of operations, the operations comprising:
      receiving, from a network, the first bandwidth prediction that is based upon historical bandwidth data that had been provided to the network by a plurality of devices;
     receiving, from the network, a second bandwidth prediction that is based upon one or more measurements of the network, the one or more measurements of the network being other than the historical bandwidth data that had been provided to the network by the plurality of devices,
     receiving, from a video server via the network, a first video segment;
     determining a bandwidth that had actually been obtained by the video player during receipt, of the first video segment;
     selecting, as a selected source of information, a first source that had facilitated providing the first bandwidth prediction or a second source that had facilitated providing the first bandwidth prediction or a second source that had facilitated providing the second bandwidth prediction, the first source being selected in a first case that the first that had actually been obtained than the second bandwidth prediction, and the second source being selected in a second case that the second bandwidth prediction is closer to the bandwidth that had actually been obtained than the first bandwidth prediction;
   obtaining from the selected source of information, a prediction of a future available bandwidth;
   determining a video quality level to request based upon the prediction of the future available bandwidth; and
    requesting, from the video server, a second video segment having the video quality level that had been determined.
Claim 16,	 The machine-readable storage medium of claim 15, wherein the bitrate is selected from a group of bitrates.
Claim 18, The machine-readable storage medium of claim 17, wherein the video quality level comprises a minimum bitrate.
Claim 17,	 The machine-readable storage medium of claim 16, wherein the network measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio resource utilizations, or any combination thereof. 
 

Claim 21, The method of claim 19, wherein the one or more measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio resource utilizations, or any combination thereof.
Claim 18,	 A method comprising: 
selecting, by a video player comprising a processing system with a processor, as a source of a future bandwidth prediction either a first source of information or a second source of information, the first source of information having supplied a first bandwidth prediction that is based upon historical bandwidth data that had been provided from a plurality of devices, the second source of information having supplied a second bandwidth prediction that is based upon network measurements other than the historical bandwidth data that had been provided from the plurality of devices, the selecting being based upon a comparison of each of the first bandwidth prediction and the second bandwidth prediction to an actually obtained bandwidth of the video player while receiving a first portion of video, and the comparison comprising a determination of whether the first bandwidth prediction or the second bandwidth prediction is closer to the actually obtained bandwidth of the video player while receiving the first portion of video; and 
selecting a video quality to request for a second portion of video, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and 
requesting, by the video player, from a video source, the second portion of the video having the video quality. 

Claim 19, A method comprising:
    receiving, by a video player comprising a processing system with a processor, a first bandwidth prediction, the first bandwidth prediction being based upon historical bandwidth data that had been provided to a network by a plurality of devices, the historical bandwidth data including first data indicator of a first historical bandwidth that had been achieved by the video player, and the historical bandwidth data including second data indicative of a plurality of second historical bandwidths that had been achieved by other devices of the plurality of devices;
      receiving, by the video player, a second bandwidth prediction, the second bandwidth prediction being based upon one or more measurements of the network, and the one or more measurements of the network being other than the historical bandwidth data that had been provided to the network by the plurality of devices;
     determining by the video player a third bandwidth prediction, the third bandwidth prediction being based upon the first data indicative of the first historical bandwidth that had been achieved by the video player;
     playing, by the video player, a first portion of a video, the first portion of the video being obtained by the video player via the network from a video source;
     calculating, by the video player, a bandwidth that had actually been obtained by the video player during reception of the first portion of the video;
    selecting, as a selected source of information, a first source that had facilitated providing the first bandwidth prediction or a second source that had facilitated providing the second bandwidth prediction, the first source being selected in a first case that the first bandwidth prediction is closer to the bandwidth that had actually been obtained than the second bandwidth prediction is closer to the bandwidth that had actually been obtained than the first bandwidth prediction, and the second source being selected in a second case that the second bandwidth prediction is closer to the bandwidth that had actually been obtained than the first bandwidth prediction;
   obtaining, by the video player, from the selected source of information, a prediction of a future available bandwidth; and
   requesting, by the video player, from the video source, a second portion of the video having a selected bit rate, the selected bitrate being chosen by the video player based upon the prediction of the future available bandwidth.
Claim 19,	 The method of claim 18, wherein the video source comprises a video server on the network. 

Claim 20, The method of claim 19, wherein the video source comprises a video server on the network.
Claim 20,	 The method of claim 18, wherein the network measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio resource utilizations, or any combination thereof.  

Claim 21, The method of claim 19, wherein the one or more measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio source utilizations, or any combination thereof.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryuichi Iwamura, now onwards Iwamura, (Patent No.: US 7,630,401 B2), in view of Luo et al., (Pub. No.: US 2007/0217448 A1), and Oliveira et al., (Patent No.: US 9,503,384 B1), and further in view of Yi Sun et al., (CS2P: Improving Video Bitrate Selection and Adaptation with Data-Driven Throughput Prediction, SIGCOMM’16, August 22-26, Florianopolis, Brazil, 2016, 2016 ACM.  ISBN 978-1-4503-4193-6/1608, now onwards Yi Sun).

Regarding Claim 1,	 Iwamura discloses a device comprising: 
a processing system including a processor; and (Iwamura, Fig. 4, column 6, line 39 to line 48, the controller 428 (shown in Fig. 4 as CPU 428))
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: (Iwamura, Fig. 4, column 6, line 39 to line 48, the controller (CPU) 428 runs a software stored in memory 426 of the server)
 selecting as a source of a future bandwidth prediction either a first source of information or a second source of information, the first source of information having supplied a first bandwidth prediction that is based upon data that had been provided from a plurality of devices, the second source of information having supplied a second bandwidth prediction that is based upon other than the historical bandwidth data that had been provided from the plurality of devices, the selecting being based upon a comparison of each of the first bandwidth prediction and the second bandwidth prediction to an actually obtained bandwidth of the device, and the comparison comprising a determination of whether the first bandwidth prediction or the second bandwidth prediction is closer to the actually obtained bandwidth of the device; and (Iwamura, Fig. 1, first server 106, column 4, line 20 to line 24, Abstract, column 1, line 55 to column 2, line 8, first bandwidth/first bandwidth allocation is a first source of information, second server 114, column 4, line 20 to line 24, Abstract, line 55 to column 2, line 8, second bandwidth/second bandwidth allocation is a second source of information)
Iwamura does not explicitly disclose following:
historical bandwidth,
network measurements,
selecting a video quality to request for a future video segment, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction.  
However, Luo discloses about historical bandwidth.  (Luo, paragraphs [0013]-[0017] Available bandwidth measurements be carried out by either passive or active means.  Passive measurements monitor routers and collects detailed performance statistics.  Based on these pieces of information, available bandwidth is calculated during any time interval, paragraphs [0033]-[0036], Fig. 5, paragraphs [0040]-[0041] historical information, Fig. 6, [0053]-[0054] Luo discloses about estimating available bandwidth.  Statistics and historical information are being interpreted as historical bandwidth)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura before the effective filing date of the claimed invention with that of Luo so that teachings on historical bandwidth be included. The motivation to combine the teachings of Luo would include the bandwidth prediction based on historical bandwidth. (Luo, Abstract, [0001]-[0003], [0017] and [0040])
Iwamura and Luo do not explicitly disclose following:
network measurements,
selecting a video quality to request for a future video segment, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction.
However, Oliveira discloses about network measurements.  (Oliveira, Figs. 3-5 disclose about network measurements.  Fig. 9 discloses about estimating network capacity whereas Fig. 10 discloses about process for estimating network bandwidth.  Figs. 1 and 2, column 3, line 31 to column 7, line 4, network capacity refers to a maximum capacity of a link or a network path.  Network bandwidth refers to a maximum throughput (e.g. peak bit rate or useful bit rate).  The techniques for measuring network capacity (e.g. also referred to as capacity) and network bandwidth (e.g., also referred to as available bandwidth) of a path between two endpoints in the network generally requires that both endpoints are instrumented (e.g. an executing software, such as agents, that be used to perform network measurements between these two respective endpoints in the network).  Fig. 3, column 7, line 5 to line 54, Fig. 3 clearly illustrates network measurements engine 310, capacity estimator 318, and a bandwidth estimator 320)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura and Luo before the effective filing date of the claimed invention with that of Oliveira so that the teachings on network measurements be included.  The motivation to combine the teachings of Oliveira would include the teachings on network measurements.  (Oliveira, Abstract, Figs. 1-3, column 3, line 1 to column 7, line 58)
Iwamura, Luo and Oliveira do not explicitly disclose following:
selecting a video quality to request for a future video segment, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction.
However, Yi Sun discloses following:
selecting a video quality to request for a future video segment, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction.  (Yi Sun, whole document, Abstract, Introduction, Background and Motivation, section 6)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura, Luo, Oliveira before the effective filing date of the claimed invention with that Yi Sun so that selecting a video quality to request for a future video segment, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction.  The motivation to combine the teachings of Yi Sun is that the bit rate adaptation is critical to ensure good quality of experience (QoE) for video.  Accurate throughput prediction dramatically improves the efficiency (1) initial bit rate selection to lower startup delay and offer high initial resolution and (2) mid-stream bit rate adaptation for high QoE. (Yi Sun, Abstract, Introduction, Background and Motivation)

Regarding Claim 2,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein the video quality is selected from a group of video qualities, each quality of the group of video qualities having a distinct bitrate.  (Yi Sun, whole document, Emphasis, Abstract, Introduction, Motivation and Background, section 6: Implementation)

Regarding Claim 3,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein the first source of information comprises a first server that communicates with the device via a network and wherein the second source of information comprises a second server that communicates with the device via the network. (Iwamura, first server, Fig. 1, first server 106, column 4, line 20 to line 24, is a first source of information, Fig. 1, second server 114, column 4, line 20 to line 24 is a second source of information)
 
Regarding Claim 4,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein the first source of information comprises a server that communicates with the device via a network and wherein the second source of information comprises the server that communicates with the device via the network.   (Iwamura, first server, Fig. 1, first server 106, column 4, line 20 to line 24, is a first source of information, Fig. 1, second server 114, column 4, line 20 to line 24 is a second source of information, the first server and the second server respectively communicates with the device via a network)
 
Regarding Claim 5,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein the device is a mobile communication device and wherein the first bandwidth prediction, the second bandwidth prediction, and the future bandwidth prediction are predictions of bandwidth available to the mobile communication device via a mobile communication network. (Iwamura, Abstract, column 1, line 55 to column 2, line 8, first bandwidth/first bandwidth allocation, and second bandwidth allocation, additional bandwidth is being interpreted as second bandwidth)
 
Regarding Claim 6,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 5, wherein the mobile communication device comprises a cell phone, a smartphone, a tablet, a laptop computer, or any combination thereof.  (Iwamura, the mobile communication device be cell phone, a smart phone, a tablet, a laptop computer, or any combination of these devices)

Regarding Claim 7,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 5, wherein the first bandwidth prediction is based upon the historical bandwidth data that had been provided to the mobile communication network by the plurality of devices. (Iwamura, Abstract, column 1, line 55 to column 2, line 8, first bandwidth/first bandwidth allocation)
 
Regarding Claim 8,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein the plurality of devices includes the device.  (Iwamura, the mobile communication device be cell phone, a smart phone, a tablet, a laptop computer, or any combination of these devices which are plurality of devices)

Regarding Claim 9,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein the device is configured to communicate with a network, and wherein the second bandwidth prediction is based upon the network measurements that are associated with the network.  (Iwamura, Abstract, column 1, line 55 to column 2, line 8, second bandwidth/second bandwidth allocation.  Additional bandwidth is also being interpreted as second bandwidth, Oliveira, Figs. 3-5 disclose about network measurements.  Fig. 9 discloses about estimating network capacity whereas Fig. 10 discloses about process for estimating network bandwidth.  Figs. 1 and 2, column 3, line 31 to column 7, line 4, network capacity refers to a maximum capacity of a link or a network path.  Network bandwidth refers to a maximum throughput (e.g. peak bit rate or useful bit rate).  The techniques for measuring network capacity (e.g. also referred to as capacity) and network bandwidth (e.g., also referred to as available bandwidth) of a path between two endpoints in the network generally requires that both endpoints are instrumented (e.g. an executing software, such as agents, that be used to perform network measurements between these two respective endpoints in the network).  Fig. 3, column 7, line 5 to line 54, Fig. 3 clearly illustrates network measurements engine 310, capacity estimator 318, and a bandwidth estimator 320)
  
Regarding Claim 10,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein the network measurements are carried out by one or more elements of a network with which the device is configured to communicate. (Oliveira, Figs. 3-5 disclose about network measurements.  Fig. 9 discloses about estimating network capacity whereas Fig. 10 discloses about process for estimating network bandwidth.  Figs. 1 and 2, column 3, line 31 to column 7, line 4, network capacity refers to a maximum capacity of a link or a network path.  Network bandwidth refers to a maximum throughput (e.g. peak bit rate or useful bit rate).  The techniques for measuring network capacity (e.g. also referred to as capacity) and network bandwidth (e.g., also referred to as available bandwidth) of a path between two endpoints in the network generally requires that both endpoints are instrumented (e.g. an executing software, such as agents, that be used to perform network measurements between these two respective endpoints in the network).  Fig. 3, column 7, line 5 to line 54, Fig. 3 clearly illustrates network measurements engine 310, capacity estimator 318, and a bandwidth estimator 320)
 
Regarding Claim 11,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 11, wherein the network measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio resource utilizations, or any combination thereof. (Oliveira, Figs. 3-5 disclose about network measurements.  Fig. 9 discloses about estimating network capacity whereas Fig. 10 discloses about process for estimating network bandwidth.  Figs. 1 and 2, column 3, line 31 to column 7, line 4, network capacity refers to a maximum capacity of a link or a network path.  Network bandwidth refers to a maximum throughput (e.g. peak bit rate or useful bit rate).  The techniques for measuring network capacity (e.g. also referred to as capacity) and network bandwidth (e.g., also referred to as available bandwidth) of a path between two endpoints in the network generally requires that both endpoints are instrumented (e.g. an executing software, such as agents, that be used to perform network measurements between these two respective endpoints in the network).  Fig. 3, column 7, line 5 to line 54, Fig. 3 clearly illustrates network measurements engine 310, capacity estimator 318, and a bandwidth estimator 320)
 
Regarding Claim 12,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein: 
the first source of information is selected as the source of the future bandwidth prediction in a first case that the first bandwidth prediction is closer to the actually obtained bandwidth of the device than the second bandwidth prediction; and (Iwamura, first server, Fig. 1, first server 106, column 4, line 20 to line 24, is a first source of information, Fig. 1, second server 114, column 4, line 20 to line 24 is a second source of information, Abstract, column 1, line 55 to column 2, line 8, first bandwidth/first bandwidth allocation, and second bandwidth allocation, additional bandwidth is being interpreted as second bandwidth)
the second source of information is selected as the source of the future bandwidth prediction in a second case that the second bandwidth prediction is closer to the actually obtained bandwidth of the device than the first bandwidth prediction. (Iwamura, first server, Fig. 1, first server 106, column 4, line 20 to line 24, is a first source of information, Fig. 1, second server 114, column 4, line 20 to line 24 is a second source of information, Abstract, column 1, line 55 to column 2, line 8, first bandwidth/first bandwidth allocation, and second bandwidth allocation, additional bandwidth is being interpreted as second bandwidth)
 
Regarding Claim 13,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 1, wherein the actually obtained bandwidth of the device is determined by the device.  (Iwamura, Abstract, column 1, line 55 to column 2, line 8,  bandwidth/bandwidth allocation)
  
Regarding Claim 14,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the device of claim 13, wherein the actually obtained bandwidth of the device is determined by the device from information that is local to the device and wherein each of the first source of information and the second source of information are remote relative to the device.  (Iwamura, first server, Fig. 1, first server 106, column 4, line 20 to line 24, is a first source of information, Fig. 1, second server 114, column 4, line 20 to line 24 is a second source of information, Abstract, column 1, line 55 to column 2, line 8, first bandwidth/first bandwidth allocation, and second bandwidth allocation, additional bandwidth is being interpreted as second bandwidth)
 
Regarding Claim 15,	 Iwamura discloses a machine-readable storage medium comprising executable instructions that, when executed by a processing system of  including a processor, facilitate performance of operations, the operations comprising: (Iwamura, machine-readable storage medium, processor and instructions)
selecting, by the processing system, as a source of a future bandwidth prediction either a first source of information or a second source of information, the first source of information having supplied a first bandwidth prediction that is based upon data that had been provided to a server on a network from a plurality of devices, the second source of information having supplied a second bandwidth prediction that is based upon other than the data that had been provided from the plurality of devices, the selecting being based upon a comparison of each of the first bandwidth prediction and the second bandwidth prediction to an actually obtained bandwidth of the processing system during receipt of a first by the processing system, and the comparison comprising a determination of whether the first bandwidth prediction or the second bandwidth prediction is closer to the actually obtained bandwidth of the processing system; (Iwamura, Fig. 1, first server 106, column 4, line 20 to line 24, Abstract, column 1, line 55 to column 2, line 8, first bandwidth/first bandwidth allocation is a first source of information, second server 114, column 4, line 20 to line 24, Abstract, line 55 to column 2, line 8, second bandwidth/second bandwidth allocation is a second source of information)
Iwamura does not explicitly disclose following:
historical bandwidth,
network measurements,
video player,
video segment,
 selecting a bitrate corresponding to a video quality to request for a future video segment, the bitrate being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and 
requesting, from the processing system, the future video segment having the bitrate that had been selected. 
  	However, Luo discloses about historical bandwidth.  (Luo, paragraphs [0013]-[0017] Available bandwidth measurements be carried out by either passive or active means.  Passive measurements monitor routers and collects detailed performance statistics.  Based on these pieces of information, available bandwidth is calculated during any time interval, paragraphs [0033]-[0036], Fig. 5, paragraphs [0040]-[0041] historical information, Fig. 6, [0053]-[0054] Luo discloses about estimating available bandwidth.  Statistics and historical information are being interpreted as historical bandwidth)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura before the effective filing date of the claimed invention with that of Luo so that teachings on historical bandwidth be included. The motivation to combine the teachings of Luo would include the bandwidth prediction based on historical bandwidth. (Luo, Abstract, [0001]-[0003], [0017] and [0040])
Iwamura and Luo do not explicitly disclose following:
network measurements,
video player,
video segment,
 selecting a bitrate corresponding to a video quality to request for a future video segment, the bitrate being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and 
requesting, from the processing system, the future video segment having the bitrate that had been selected. 
  	However, Oliveira discloses about network measurements.  (Oliveira, Figs. 3-5 disclose about network measurements.  Fig. 9 discloses about estimating network capacity whereas Fig. 10 discloses about process for estimating network bandwidth.  Figs. 1 and 2, column 3, line 31 to column 7, line 4, network capacity refers to a maximum capacity of a link or a network path.  Network bandwidth refers to a maximum throughput (e.g. peak bit rate or useful bit rate).  The techniques for measuring network capacity (e.g. also referred to as capacity) and network bandwidth (e.g., also referred to as available bandwidth) of a path between two endpoints in the network generally requires that both endpoints are instrumented (e.g. an executing software, such as agents, that be used to perform network measurements between these two respective endpoints in the network).  Fig. 3, column 7, line 5 to line 54, Fig. 3 clearly illustrates network measurements engine 310, capacity estimator 318, and a bandwidth estimator 320)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura and Luo before the effective filing date of the claimed invention with that of Oliveira so that the teachings on network measurements be included.  (Oliveira, Abstract, Figs. 1-3, column 3, line 1 to column 7, line 58)
	Iwamura, Luo, and Oliveira do not explicitly disclose following:
video player,
video segment,
 	selecting a bitrate corresponding to a video quality to request for a future video segment, the bitrate being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and 
requesting, from the processing system, the future video segment having the bitrate that had been selected.  
However, Yi Sun discloses following:
video player, (Yi Sun, Introduction, section 6: video player)
video segment, (Yi Sun, Introduction)
 	selecting a bitrate corresponding to a video quality to request for a future video segment, the bitrate being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and (Yi Sun, whole document, Emphasis, Abstract, Introduction, Motivation and Background, section 6: Implementation)
requesting, from the processing system, the future video segment having the bitrate that had been selected. (Yi Sun, whole document, Emphasis, Abstract, Introduction, Motivation and Background, section 6: Implementation)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura, Luo, and Oliveira before the effective filing date of the claimed invention with that of Yi Sun so that video player, video segment, selecting a bitrate corresponding to a video quality to request for a future video segment, the bitrate being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and requesting, from the processing system, the future video segment having the bitrate that had been selected.  The motivation to combine the teachings of Yi Sun is that the bit rate adaptation is critical to ensure good quality of experience (QoE) for video.  Accurate throughput prediction dramatically improves the efficiency (1) initial bit rate selection to lower startup delay and offer high initial resolution and (2) mid-stream bit rate adaptation for high QoE. (Yi Sun, Abstract, Introduction, Background and Motivation)

Regarding Claim 16,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the machine-readable storage medium of claim 15, wherein the bitrate is selected from a group of bitrates.  (Yi Sun, whole document, Abstract, Introduction, Motivation and Background)

Regarding Claim 17,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the machine-readable storage medium of claim 16, wherein the network measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio resource utilizations, or any combination thereof. (Oliveira, Figs. 3-5 disclose about network measurements.  Fig. 9 discloses about estimating network capacity whereas Fig. 10 discloses about process for estimating network bandwidth.  Figs. 1 and 2, column 3, line 31 to column 7, line 4, network capacity refers to a maximum capacity of a link or a network path.  Network bandwidth refers to a maximum throughput (e.g. peak bit rate or useful bit rate).  The techniques for measuring network capacity (e.g. also referred to as capacity) and network bandwidth (e.g., also referred to as available bandwidth) of a path between two endpoints in the network generally requires that both endpoints are instrumented (e.g. an executing software, such as agents, that be used to perform network measurements between these two respective endpoints in the network).  Fig. 3, column 7, line 5 to line 54, Fig. 3 clearly illustrates network measurements engine 310, capacity estimator 318, and a bandwidth estimator 320)

 Regarding Claim 18,	 Iwamura discloses a method comprising: 
selecting, by a video player comprising a processing system with a processor, as a source of a future bandwidth prediction either a first source of information or a second source of information, the first source of information having supplied a first bandwidth prediction that is based upon data that had been provided from a plurality of devices, the second source of information having supplied a second bandwidth prediction that is based upon other than the data that had been provided from the plurality of devices, the selecting being based upon a comparison of each of the first bandwidth prediction and the second bandwidth prediction to an actually obtained bandwidth of the while receiving a first, and the comparison comprising a determination of whether the first bandwidth prediction or the second bandwidth prediction is closer to the actually obtained bandwidth of the while receiving the first portion of video; and (Iwamura, Fig. 1, first server 106, column 4, line 20 to line 24, Abstract, column 1, line 55 to column 2, line 8, first bandwidth/first bandwidth allocation is a first source of information, second server 114, column 4, line 20 to line 24, Abstract, line 55 to column 2, line 8, second bandwidth/second bandwidth allocation is a second source of information)
Iwamura does not explicitly disclose following:
historical bandwidth,
network measurements,
video player,
portion of video,
selecting a video quality to request for a second portion of video, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and 
requesting, by the video player, from a video source, the second portion of the video having the video quality. 
   	However, Luo discloses about historical bandwidth.  (Luo, paragraphs [0013]-[0017] Available bandwidth measurements be carried out by either passive or active means.  Passive measurements monitor routers and collects detailed performance statistics.  Based on these pieces of information, available bandwidth is calculated during any time interval, paragraphs [0033]-[0036], Fig. 5, paragraphs [0040]-[0041] historical information, Fig. 6, [0053]-[0054] Luo discloses about estimating available bandwidth.  Statistics and historical information are being interpreted as historical bandwidth)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura before the effective filing date of the claimed invention with that of Luo so that teachings on historical bandwidth be included. The motivation to combine the teachings of Luo would include the bandwidth prediction based on historical bandwidth. (Luo, Abstract, [0001]-[0003], [0017] and [0040])
Iwamura and Luo do not explicitly disclose following:
network measurements,
video player,
portion of video,
 selecting a video quality to request for a second portion of video, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and 
requesting, by the video player, from a video source, the second portion of the video having the video quality. 
 	 However, Oliveira discloses about network measurements.  (Oliveira, Figs. 3-5 disclose about network measurements.  Fig. 9 discloses about estimating network capacity whereas Fig. 10 discloses about process for estimating network bandwidth.  Figs. 1 and 2, column 3, line 31 to column 7, line 4, network capacity refers to a maximum capacity of a link or a network path.  Network bandwidth refers to a maximum throughput (e.g. peak bit rate or useful bit rate).  The techniques for measuring network capacity (e.g. also referred to as capacity) and network bandwidth (e.g., also referred to as available bandwidth) of a path between two endpoints in the network generally requires that both endpoints are instrumented (e.g. an executing software, such as agents, that be used to perform network measurements between these two respective endpoints in the network).  Fig. 3, column 7, line 5 to line 54, Fig. 3 clearly illustrates network measurements engine 310, capacity estimator 318, and a bandwidth estimator 320)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura and Luo before the effective filing date of the claimed invention with that of Oliveira so that the teachings on network measurements be included.  (Oliveira, Abstract, Figs. 1-3, column 3, line 1 to column 7, line 58)
	Iwamura, Luo, and Oliveira do not explicitly disclose following:
video player,
portion of video,
selecting a video quality to request for a second portion of video, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and 
requesting, by the video player, from a video source, the second portion of the video having the video quality. 
 	However, Yi Sun discloses following:
video player, (Yi Sun, Introduction, section 6: video player)
portion of video, (Yi Sun, Introduction)
selecting a video quality to request for a second portion of video, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and (Yi Sun, whole document, Abstract, Introduction, Motivation and Background)
requesting, by the video player, from a video source, the second portion of the video having the video quality. (Yi Sun, whole document, Abstract, Introduction, Motivation and Background, section 6)
 	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Iwamura, Luo, and Oliveira before the effective filing date of the claimed invention with that of Yi Sun so that selecting a video quality to request for a second portion of video, the video quality being selected based upon the future bandwidth prediction that is obtained from the source of the future bandwidth prediction; and requesting, by the video player, from a video source, the second portion of the video having the video quality.   The motivation to combine the teachings of Yi Sun is that the bit rate adaptation is critical to ensure good quality of experience (QoE) for video.  Accurate throughput prediction dramatically improves the efficiency (1) initial bit rate selection to lower startup delay and offer high initial resolution and (2) mid-stream bit rate adaptation for high QoE. (Yi Sun, Abstract, Introduction, Motivation and Background)
 
Regarding Claim 19,	The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the method of claim 18, wherein the video source comprises a video server on the network. (Yi Sun, Abstract, section 6, Implementation, Server.  The server is disclosed explicitly in section 6 under Server)
 
Regarding Claim 20,	 The combination of Iwamura, Luo, Oliveira, and Yi Sun disclose the method of claim 18, wherein the network measurements comprise one or more signal-to-noise ratios, one or more signal qualities, one or more radio resource utilizations, or any combination thereof. (Oliveira, Figs. 3-5 disclose about network measurements.  Fig. 9 discloses about estimating network capacity whereas Fig. 10 discloses about process for estimating network bandwidth.  Figs. 1 and 2, column 3, line 31 to column 7, line 4, network capacity refers to a maximum capacity of a link or a network path.  Network bandwidth refers to a maximum throughput (e.g. peak bit rate or useful bit rate).  The techniques for measuring network capacity (e.g. also referred to as capacity) and network bandwidth (e.g., also referred to as available bandwidth) of a path between two endpoints in the network generally requires that both endpoints are instrumented (e.g. an executing software, such as agents, that be used to perform network measurements between these two respective endpoints in the network).  Fig. 3, column 7, line 5 to line 54, Fig. 3 clearly illustrates network measurements engine 310, capacity estimator 318, and a bandwidth estimator 320)

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463